UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-24575 AMERICAN ELECTRIC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 59-3410234 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1250 Wood Branch Park Drive, Suite 600, Houston TX 77079 (Address of principal executive offices) (713) 644-8182 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 par value per share The NASDAQ Stock Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $24,502,930 based on the closing sale price on June 30, 2015 as reported by the NASDAQ Stock Market. The number of shares of common stock outstanding on March 17, 2016 was 8,275,559. DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Proxy Statement for the 2016 Annual Meeting of Stockholders tobe held May 11, 2016 (Proxy Statement) Part III FORWARD-LOOKING STATEMENTS The Description of Business section and other parts of this Annual Report on Form10-K (“Form10-K”) contain forward-looking statements that involve risks and uncertainties. Many of the forward-looking statements are located in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements provide current expectations of future events based on certain assumptions and include any statement that does not directly relate to any current or historical fact. Forward-looking statements can also be identified by words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” and similar terms. Forward-looking statements are not guarantees of future performance and the Company’s actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include, but are not limited to, those discussed in the subsection entitled “Risk Factors” under PartI, Item1A of this Form10-K. The Company assumes no obligation to revise or update any forward-looking statements for any reason, except as required by law. Examples of other forward-looking statements contained or incorporated by reference in this report include statements regarding: • future oil and gas commodity prices; • the effects of current and future worldwide economic conditions (particularly in developing countries) and demand for oil and natural gas and power system equipment and services; • future cash needs and future availability to fund our operations and pay our obligations; • the effects of current and future unrest in the Middle East, North Africa and other regions; • the effects of ongoing and future industry consolidation, including, in particular, the effects of consolidation and vertical integration in the power systems market; • future levels of our capital expenditures; • future government regulations, pertaining to the oil and gas industry; • expected net revenues, income from operations and net income; • expected gross margins for our services and products; • future energy industry fundamentals, including future demand for power system equipment and services; • future benefits to our customers to be derived from new services and products; • future benefits to be derived from our investments in technologies, joint ventures and acquired companies; • future growth rates for our services and products; • the degree and rate of future market acceptance of our new services and products; • expectations regarding end-users purchasing our more technologically-advanced services and products; • anticipated timing and success of commercialization and capabilities of services and products under development and related start-up costs associated with their development; • future opportunities for new products and projected research and development expenses; • expected continued compliance with our debt financial covenants; • expectations regarding realization of deferred tax assets; and • anticipated results with respect to certain estimates we make for financial accounting purposes. 2 PART I ITEM1. DESCRIPTION OF BUSINESS Company Background and Corporate Structure American Electric Technologies, Inc. (the “Company”, “AETI”, “our”, “us” or “we”) was incorporated on October21, 1996 as a Florida corporation. On May15, 2007, we completed a business combination (the “M&I Merger”) with M&I Electric Industries, Inc. (“M&I”), a Texas corporation, and changed our name to American Electric Technologies, Inc. Our principal executive offices are located at 1250 Wood Branch Park Drive, Suite 600, Houston Texas 77079 and our telephone number is 713-644-8182. Our corporate structure currently consists of American Electric Technologies, Inc., which owns 100% of M&I Electric Industries, Inc., including its wholly-owned subsidiary, South Coast Electric Systems, LLC, M&I Electric Brazil Sistemas e Servicios em Energia LTDA (“M&I Brazil”), and American Access Technologies, Inc. (“AAT”). The operations of the AAT segment were sold on August 15, 2014 except for its real estate which was subsequently sold on December 15, 2015. At December 31, 2014, the real estate is presented as long-term assets held-for-sale in the accompanying financial statements. Results of operations related to AAT are reported as discontinued operation in all periods presented. The Company is a leading provider of power delivery solutions to the global energy industry.
